Motion Granted and Order filed April 2, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                     NO. 14-15-00021-CV
                        ___________
  IN THE MATTER OF THE MARRIAGE OF CLINTON BOWERS AND
                BARBARA BOWERS, Appellant
                                         V.
                                     , Appellee


                    On Appeal from the 300th District Court
                            Brazoria County, Texas
                       Trial Court Cause No. 320200300


                                    ORDER
      A portion of the reporter’s record has not been filed in this case. The
substitute court reporter, Becky Serrato, informed this court that appellant had not
made arrangements for payment for her portion of the reporter’s record. On
February 11, 2015, the clerk of this court notified appellant that we would consider
and decide those issues that do not require that portion of the reporter’s record
unless appellant, within 15 days of notice, provided this court with proof of
payment for the record. See Tex. R. App. P. 37.3(c). Appellant did not provide
this court with proof of payment for the record.
      On March 19, 2015, appellant filed a request for extension of time to file his
brief. The motion is granted. Appellant’s brief is to be filed in this court within
thirty days of the date of this order..



                                            PER CURIAM